EXHIBIT 10.1(b)

 

LOGO [g546930ex10_1bpg001.jpg]

UPDATED SCHEDULE(1) OF

INITIAL SALARIES AND TARGET BONUS OPPORTUNITIES

FOR NAMED EXECUTIVE OFFICERS

AS SET FORTH IN EXECUTIVE EMPLOYMENT AGREEMENTS

 

Name

   Base Salary(2)      Target Bonus(2)  

Eddie Capel

   $ 475,000       $ 475,000   

Dennis B. Story

   $ 360,000       $ 250,000   

Bruce S. Richards

   $ 283,000       $ 160,000   

Robert G. Howell

   $ 240,000       $ 240,000   

 

(1) This schedule replaces the similar schedule appearing at the back of the
Form of Executive Employment Agreement filed as Exhibit 10.1 to the Company’s
Form 8-K filed on April 4, 2013.

(2) Salaries and target bonuses set forth above are as initially set forth in
employment agreements, and are subject to subsequent increase or adjustment at
the discretion of the Board of Directors or the Compensation Committee thereof.